 In the Matter of PACIFIC AMERICAN SHIPOWNERS ASSOCIATION, EM-PLOYER AND PETITIONERandAMERICAN RADIO ASSOCIATION, CIO,PETITIONERandRADIO OFFICERS UNION, MARINE DIVISION, COM-MERCIAL TELEGRAPHERS UNION, A. F. OF L., PETITIONERandMARINERADIO OPERATORS, LOCAL 1593, IBEW, A. F. OF L., INTERVENORCase Nos. 1O-RM-18,20-RM 19, °20RC-L88 through20-RC-297, and20-RC-305.-DecidedNovember22, 1948DECISIONANDORDERUpon petitions duly filed, transferred and consolidated,' a hearingwas held before a hearing officer of the National Labor RelationsBoard.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in these cases, the Board finds :1.The Employers involved herein are engaged in commerce withinthe meaning of the Act.2.The labor organizations involved claim to represent employeesof the Employers herein concerned.3.The alleged appropriate unit :No question affecting commerce exists concerning the representa-tion of employees of the Employers herein involved, within the mean-ing ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act, for thefollowing reasons :The Pacific American Shipowners Association (hereinafter referredto asthe Association), a non-profit California corporation, is an'Pacific American Shipowners Association filed the petitions in Cases Nos.20-RM-18,20-RM-19,with the Board's San Francisco Office on June 28, 1948. The two petitionsfiled by the Radio Officers Union, Marine Division, Commercial Telegraphers Union, AFL,with the Board's Seattle Office were transferred by order of the General Counsel to SanFrancisco on July 28,1948, and there renumbered as Cases Nos. 20-RC-288 and 20-RC-289.Similarly,on the same date, the 9 petitions filed by the American Radio Association,CIO with the Board's New York office were transferred by order of the General Counsel toSan Francisco and there renumbered as Cases Nos.20-RC-290 to 297,inclusive,and 20-RC-305.All of the above cases were on August 27, 1948, consolidated pursuant to Section203 64(b) of National Labor Relations Board Rules and Regulations-Series 5, as amended.80 N. L. R. B., No. 108.622 PACIFIC AMERICAN SHIPOWNERS ASSOCIATION623association of steamship companies operating vessels between PacificCoast ports of the United States and various other ports of the UnitedStates, its territories and possessions, and foreign ports.The Asso-ciation's articles of incorporation and by-laws empower it to act withbinding effect on behalf of its members in labor relations matters, in-cluding the negotiation and execution of collective bargaining agree-ments.For the past 13 years, the Association and its predecessor tradeassociation have bargained collectively with unions representingmarine radio operators employed on member companies' vessels inthe offshore, intercoastal, Alaska and tanker trades.2Similarly, dur-ing the past 12 years, the Association and its predecessor have bar-gained with respect to radio operators employed in its member com-panies' coastwide or "steam schooner" trade.In its petitions, the Association sought separate multiple-employerunits for radio operators employed by the member companies in theoffshore, intercoastal, Alaska and tanker trades, and the coastwidetrade, respectively.Similar multiple-employer units were also soughtby the American Radio Association, CIO 8 (hereinafter referred to asA. R. A.) 4However, the Association, on November 15, 1948, and the A. R. A.on November 17, 1948, moved towithdrawtheir respective petitions.5These motions are granted.What remains after these petitions are withdrawn is the petitionof Radio Officer's Union, Marine Division, Commercial TelegraphersUnion, A. F. L. (hereinafter referred to as C. T. U.).This uniontook alternative positions on the unit issue. It urged as its firstchoice that the Board find a single appropriate unit of radio operatorsemployed by the three member companies of the Association engagedprimarily in the trade between Puget Sound and Alaska (the "Alaska2The first of such agreements was entered into by the Association and the AmericanTelegraphers Association on May 7, 1935.The same parties again contracted on February4, 1937.Thereafter,successive contracts were entered into by the Association and theAmerican Communications Association,Marine Division,CIO, on July 13, 1940,November18, 1941, and September 18, 1945. The last agreement would have expired on June 15, 1948,but its terms were extended by a U. S. District Court until September 2, 19488The intervenor,Marine Radio Operators,InternationalBrotherhood of ElectricalWorkers, Local 6, Marine Division,succeeded by Local 1593 of the same union,had con-tended for the same multi-employer units sought by the Association and the A. It. A.Byvirtue of a decree entered on October 13, 1948, in the Superior Court of California,City andCounty of San Francisco,No. 388,281,and a stipulation of similar date beta een this inter-venor and the A. R. A. filed with this Board, the intervenor no longer claims rights torepresent any of the employees involved and has relinquished all such rights to the A It. A.4In the alternative,the A. R A. contended that if the Board should find separate com-pany units in the Alaska trade, it should then also find separate company units for eachof the 9 companies for whom A.R A had filed separate petitions.8 On November 16, the C. T. U.filed objections to the granting of the Association'smotionto withdraw its petitions. 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDtrade"), namely, the Alaska Steamship Company, the NorthlandTransportation Company, and the Alaska Transportation Company.In the alternative it seeks separate units for the tw- companies forwhom it filed petitions, the Alaska Steamship Company and the North-land Transportation Company.The three employers who are engaged in the Alaskan trade are allmembers of the Association.During the past 11 years these employershave been included in the Association-wide bargaining together withthe other Association members.The record demonstrates that theradio operators in the Alaska trade as distinguished from the otheroperators require no special skills to perform their regular duties;that the ships of three companies in the Alaska trade frequently gointo the other trades; and that when they shift to another trade, theyuse the same radio equipment and operators.The Board has fre-quently held multiple-employer units of employees in the maritimeindustry on the Pacific Coast appropriate for collective bargainingpurposes.Interchangeability of employees, similarity of work ineach locality, the existence of an employers' association, and, ofcourse, a history of collective bargaining on a multiple-employerbasis-factors all present here-have been considered compelling rea-sons for holding a multiple-employer unit to be appropriate.'Under these circumstances, and, especially in view of the well estab-lished history of collective bargaining between all Association mem-bers and radio operators on a multiple-employer basis, we see nojustification for severing the Alaskan group from the existing mul-tiple-employer unit.Accordingly,we find the proposed unitsrequested by the C. T. U. inappropriate and shall order that theirpetitions be dismissed.ORDERUpon the entire record in the case, the National Labor RelationsBoard orders that the petitions filed in the instant proceeding by theRadio Officers Union, Marine Division, Commercial TelegraphersUnion, A. F. of L., be, and they are, dismissed.IT IS FURTHERORDEREDthat the motions of Pacific American Ship-owners Association, and American Radio Association, CIO, to with-draw their petitions in this proceeding be, and they are, granted.See, for example,Matter of Waterfront Employers of the Pacific Coast, 71 N. LR. B.80;Matter of Federated Fishing Boats,Inc.,15 N L. R.B. 1080.